Citation Nr: 1438681	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased disability evaluation for service-connected status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis, rated as 40 percent disabling as of March 15, 2012, and as 20 percent disabling prior to that date.

2.  Entitlement to separate ratings for neurological manifestations of the service-connected thoracolumbar spine disability, including radiculopathy of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active naval service from August 1980 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 RO rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction has been transferred to the RO in Honolulu, Hawaii.  

In February 2009, the Veteran provided testimony at a hearing before a decision review officer.  In July 2011, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge.  Both transcripts of the respective hearings are of record.

In December 2011, the Board issued a decision granting service connection for residuals of broken ribs and remanding the issues of service connection for double vision and a rating in excess of 20 percent for the back disability to the Agency of Original Jurisdiction (AOJ).  

On remand, the RO granted service connection for double vision, increased the rating for the back disability to 40 percent effective from March 15, 2012, and granted service connection for bladder and bowel urgency related to the back disability.  The Veteran has responded that while he agrees with the decision to increase the rating for the back disability to 40 percent, he believes the rating should be effective from his date of separation from service in September 2006.  As the increase did not represent a full grant the benefits sought in the back claim, the Veteran's appeal was not abrogated by the RO's actions, and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The RO did not explicitly consider entitlement to separate rating for radiculopathy of the right and left lower extremities.  As VA is required to evaluate the neurologic manifestations of service connected spine disabilities, the Veteran's claim for an increased rating for his thoracolumbar spine is deemed to encompass claims for separate ratings for any associated radiculopathy as neurologic manifestations of his disability.

Additionally, the Board notes the Veteran's argument, articulated in his December 2012 communication, that he seeks to have his current 90 percent rating effective from the date of separation from service in September 2006.  As noted by his accredited representative in May 2014, this December 2012 letter may be construed as an expressed notice of disagreement with the effective dates of the grant of service-connection of bowel and urinary incontinence and the respective 10 percent evaluations, however those effective date issues are not before the Board.  Although these issues have been raised by the record, they have not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  As of August 4, 2010, the preponderance of the evidence shows that the Veteran's status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis has been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less.  

2.  Prior to August 4, 2010, the preponderance of the evidence is against a finding that the Veteran's status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis was manifested by forward flexion of the thoracolumbar spine of 30 degrees or less; forward flexion was noted to be 50 degrees with pain during August 3, 2010, VA examination and there was neither favorable ankyloses of the entire thoracolumbar spine nor incapacitating episodes totaling over 2 weeks during a 12 month period.  

3.  Throughout the pendency of the claim, the preponderance of the evidence is against a finding of unfavorable ankylosis of either the entire thoracolumbar spine or the entire spine; there have not been incapacitating episodes totaling at least 6 weeks during a 12 month period.  

4.  As of August 4, 2010, and not prior thereto, the preponderance of the evidence shows right lower extremity radiculopathy manifested by not more than subjective complaints of pain with mild incomplete sciatic paralysis.  

5.  As of August 4, 2010, and not prior thereto, the preponderance of the evidence shows left lower extremity radiculopathy manifested by not more than subjective complaints of pain with mild incomplete sciatic paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent prior to August 4, 2010, for status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5243 (2013).

2.  The criteria for a disability rating of 40 percent, and no more, have been met as of August 4, 2010, for status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5243 (2013).

3.  The criteria for a disability rating in excess of 40 percent for status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis have not been met at any time during the pendency of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235, 5243 (2013).

4.  The criteria for a separate rating of 10 percent for right lower extremity radiculopathy have been met as of August 4, 2010, and not prior thereto.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, 8520 (2013).

5.  The criteria for a separate rating of 10 percent for left lower extremity radiculopathy have been met as of August 4, 2010, and not prior thereto.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in a February 2007 letter, prior to the October 2007 rating decision on appeal.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran, including Social Security Administration (SSA) records, have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in March 2012.  The Veteran has not asserted, and the evidence of record does not show, that his back disability has increased significantly in severity since this most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer as well as before the Board, and at that hearing the elements of the claim on appeal and the evidence needed to satisfy the claim were addressed.  Following the issuance of the most recent supplemental statement of the case in August 2012, the Veteran responded in December 2012 waiving AOJ consideration of any additional evidence submitted.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a) , 4.1 (2013). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The Veteran's thoracic spine and lumbar degenerative disc disease ratings are assigned under Diagnostic Codes 5235 and 5243.  Degenerative arthritis of the spine is to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to lumbar spine disabilities.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 30 percent rating is warranted under the general rating formula for rating disease and injuries of the spine, however, only for cervical spine disorders.  Thus, the 30 percent rating criteria are not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted for lumbar spine limited motion if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2013) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2013) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2013) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

For neurological manifestations, 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a , 8520.  Diagnostic code 8620 refers to neuritis of the sciatic nerve, and 8720 refers to neuralgia of the sciatic nerve.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 

By way of background, the Veteran was originally awarded service connection for his spine disability in a November 2006 rating decision.  He was assigned a 20 percent rating, effective September 1, 2006, the date following his discharge from service.  The Veteran submitted a claim in December 2006 seeking service connection for other disabilities.  In an October 2007 rating decision, the RO continued the 20 percent rating.  The Veteran perfected an appeal with this decision.  During the course of the appeal, and following the Board remand decision, the RO increased the rating to 40 percent, and granted service connection for related bowel and urinary incontinence effective, from the date of a March 15, 2012, VA examination showing forward flexion limited to 10 degrees as well as complaints of incontinence.  

Initially, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent at any time during the rating period for this disability.  The medical record does not show, and the Veteran does not contend, that he suffers from unfavorable ankylosis of the entire spine or the entire thoracolumbar spine or that there have been incapacitating episodes totaling at least 6 weeks during a 12 month period.  On the contrary, the March 2012 VA examination indicated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine and did not have any incapacitating episodes over the past 12 months.  Listed diagnoses included thoracic fracture at T7 with residuals, lumbar degenerative disc disease and mild urinary and bowel incontinence.  In an October 2010 addendum to a VA examination, he reported 3 episodes of 2 days each wherein he was incapacitated due to his back, but the record does not specifically confirm this assertion.  Regardless, this would not even support a 40 percent rating based on incapacitating episodes.  Similarly, neither the VA examination reports dated in July 2009 or August 2007 demonstrate either unfavorable ankylosis or incapacitating episodes totaling at least 6 weeks during a 12 month period.  Accordingly, the Board finds that the scheduler criteria for a rating in excess of 40 percent are not met at any time during the pendency of the claim.  

Secondly, the Board finds that the criteria for a 40 percent rating are met as of August 4, 2010, the date following the VA examination wherein his forward flexion of the thoracolumbar spine was measured as 60 degrees and 50 degrees with pain.  The Veteran credibly testified to increased pain and limitation of motion in his July 2011 Board hearing before the undersigned.  Findings on the March 2012 VA examination were consistent with his assertions and support a 40 percent rating based on forward flexion limited to 10 degrees.  The Board emphasizes that it finds the Veteran credible but can only find that he was having a similar degree of limited range of motion as of the day following the August 2010 examination which unequivocally shows a range of motion that exceeds 30 degrees of lumbar flexion.  Thus, a 40 percent rating is warranted as of August 4, 2010.  

Thirdly, the Board finds that the criteria for a rating in excess of 20 percent are not met prior to August 4, 2010.  As noted, the August 3, 2010, VA examination report clearly demonstrates forward flexion of the thoracolumbar spine to no less than 50 degrees.  Neither the VA treatment records nor the VA examination reports dated in July 2009 or August 2007 demonstrate greater limitation of flexion nor do they demonstrate favorable ankylosis of the entire thoracolumbar spine.  These records overwhelmingly show forward flexion limited to no less than 50 degrees with pain.  

Thus, upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent prior to August 4, 2010, for his service-connected spine disability based on the above scheduler criteria. 

The record does not show incapacitating episodes with the frequency of a total duration of at least 4 weeks during any 12 month period prior to August 4, 2010.  Thus he does not even meet the criteria for a rating in excess of 20 percent under the rating criteria for IVDS.

The Board has also considered whether a higher rating is warranted under the DeLuca factors.  In this case, while the Board recognizes that some functional loss is established throughout the course of this appeal, it is not shown to rise to the level of a higher rating.  The examination reports are replete with reference to the fact that while the complaints of pain cause functional impairment, there is no additional limitation of motion with repetitive testing.  In particular, at the 2007 VA examination, the Veteran reported pain at a 9 out of 10 level during flare-up, and reported that he had not been incapacitated by the flare ups but would simply lie down on a hard surface.  He reported in the treatment record that his pain is a 10 out of 10.  However, on examinations and testing during this time period, there remained no additional loss of motion after repetitive use testing.  Functional loss due to pain and weakness, to the extent shown, is adequately compensated by the 20 percent rating assigned during this time period.  

Following the August 3, 2010, VA examination, the Veteran's disability had increased in severity.  The Veteran's rating has been increased by the Board as of August 4, 2010, due to limited flexion.  The Board does not find, however, that the functional loss shown at that time rises to the level of a rating in excess of 40 percent.  The limitations described simply cannot be likened to the criteria required for a higher rating.  There was no increased limitation following repetitive testing.  Again, these symptoms, while severe, are adequately compensated by the 40 percent assigned and do not rise to the level of severity required to establish a higher rating.  While the Board notes that the Veteran has been found disabled by SSA due to his back disability, the records used by that agency to make its determination, namely VA records, do not demonstrate a higher rating under VA criteria.  In conclusion, higher ratings based on the DeLuca factors are not warranted at any time during this claim.

The Board also recognizes that VA must consider all favorable lay evidence of record.  38 U.S.C.A § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA, his testimony and the arguments submitted by his representative.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in the lay evidence provided shows that the spine disability has met the criteria for higher evaluation either based upon range of motion testing, DeLuca standards including functional loss, or incapacitating episodes of IVDS.

Consideration has been given to assigning a further staged rating; however, as explained above, at no point prior to August 4, 2010, have the criteria for a rating in excess of 40 percent for impairment of the spine been met, and at no point since then have the criteria for a rating in excess of 40 percent been met.  Therefore, further staged ratings are not warranted.

Resolving all doubt in the Veteran's favor, the Board finds that separate 10 percent ratings for the right and left lower extremity radiculopathy is warranted as of August 4, 2010, and not prior thereto.  The Veteran subjectively reported pain that radiated into his right and left lower extremities, as well as the feeling of tingling and pins and needles in his back and legs, throughout the course of the appeal, but the sensory examinations have been intact prior to the March 2012 VA examination report and specifically as noted on the august 2010 VA examination report.  Mild bilateral paresthesias and dysesthesias were noted in the March 2012 VA neurological evaluation contained in the orthopedic evaluation.  In the August 2010 VA examination, the Veteran's neurologic examination to include sensory was noted as intact.  Lower extremity strength was noted as 3/5 but equal bilaterally.  This was not characterized as abnormal motor function.  Treatment notes dated prior to the August 2010 examination April 2009 reflect no corresponding radiculopathy on neurological examinations.  The clinical evidence was negative for muscle atrophy, loss of muscle reflexes, abnormal motor function or abnormal reflexes which would support a rating in excess of 10 percent for each lower extremity.  Nerve impairment that was wholly sensory should be rated as mild.  See 38 C.F.R. § 4.124a.  

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected lumbar spine disability, as discussed above, are contemplated by the schedular criteria.  The Veteran has not described spinal manifestations that are not adequately contemplated by the noted criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board notes that the Veteran is already in receipt of a total disability rating based upon individual unemployability (TDIU), and as such this issue is not for consideration.  


ORDER

A rating in excess of 20 percent for status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis prior to August 4, 2010, is denied.  

A disability evaluation of 40 percent, but no higher, is granted as of August 4, 2010, for status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis, subject to the laws governing the award of monetary benefits.

A disability evaluation in excess of 40 percent for status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis is denied.  

Entitlement to a separate rating of 10 percent for right lower extremity radiculopathy is granted as of August 4, 2010, and not prior thereto.  

Entitlement to a separate rating of 10 percent for left lower extremity radiculopathy is granted as of August 4, 2010, and not prior thereto.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


